Plaintiff failed to demonstrate that she had a reasonable excuse for her delay in serving the complaint after defendants served their demand for it and a meritorious cause of action *682(CPLR 3012 [b], [d]; see e.g. Jee Foo Realty Corp. v Lemle, 259 AD2d 401 [1999]).
Contrary to plaintiff’s contention, service of the demand extended defendants’ time to appear in the action until 20 days after plaintiff served her complaint (CPLR 3012 [b]). Concur— Andrias, J.P., Friedman, Acosta, DeGrasse and Román, JJ.